DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or disclose each of the claim features of independent claim 1, from which all other pending claims depend from, specifically including the orientation of the sump, wash pump, steam nozzle, and bubble filter disposed on a steam path between the wash pump and the stem nozzle to remove a bubble in the steam path. The closest prior art of record, Kim et al. herein referred to as “Kim” (USPN 7,699,937) discloses a dish washing machine having a sump 200, pump 210, steam generator 300; however, fails to teach or disclose the use of a bubble filter as claimed in combination with the other features of claim 1. Kim does address the need for removing air bubbles (i.e. execution of step S120) by first supplying water to the steam generator 300 for a predetermined amount of time to reduce bubbles. Kim does not teach or disclose the use of a bubble filter as otherwise incorporated into Applicant’s claim 1. For these reasons, claim 1, and all claims depending therefrom are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711